We affirm this judgment without opinion, but feel constrained to refer to an occurrence on the trial that has become too frequent in negligence cases.
Counsel for plaintiff asked a witness for defendants this question: "Do you know whether they carry insurance for accident to their employees?" This question was objected to as incompetent and objection sustained.
While the learned trial judge made a proper disposition of the matter, nevertheless the propounding of the question was calculated to convey an improper impression to the jury.
The inquiry into the matter of insurance is not material and the practice of asking a question that counsel must be assumed *Page 508 
to know cannot be answered is highly reprehensible, and where the trial court or Appellate Division is satisfied that the verdict of the jury has been influenced thereby it should, for that reason, set aside the verdict.
The judgment and order should be affirmed, with costs.
PARKER, Ch. J., GRAY, BARTLETT, HAIGHT, MARTIN, VANN, and WERNER, JJ., concur.
Judgment and order affirmed.